Exhibit 10.1

$50,000,000
DT ACCEPTANCE CORPORATION
DRIVETIME AUTOMOTIVE GROUP, INC.

12.625% Senior Secured Notes due 2017

PURCHASE AGREEMENT
April 25, 2013
JEFFERIES LLC
WELLS FARGO SECURITIES, LLC
As the Initial Purchasers listed in
Schedule I hereto
c/o Jefferies LLC
520 Madison Avenue
New York, New York 10022
Ladies and Gentlemen:
DT Acceptance Corporation, an Arizona corporation (“DTAC”), and DriveTime
Automotive Group, Inc., a Delaware corporation (“DTAG,” and together with DTAC,
the “Issuers”), and each of the Guarantors (as hereinafter defined) hereby agree
with you as follows:
1.Issuance of Notes. Subject to the terms and conditions herein contained, each
Issuer together proposes to issue and sell to the several initial purchasers
named in Schedule I hereto (the “Initial Purchasers”) up to $50,000,000
aggregate principal amount of 12.625% Senior Secured Notes due 2017 (each a
“Note” and, collectively, the “Notes”). The Notes will be unconditionally
guaranteed (each a “Guarantee”, and together with the Notes, the “Securities”)
as to payment of principal and interest (a) on a senior secured basis by the
guarantor set forth on Schedule II hereto (the “Secured Guarantor”) and (b) on a
senior unsecured basis by the Guarantors set forth on Schedule III hereto (the
“Unsecured Guarantors” and together with the Secured Guarantor, the
“Guarantors”). The Securities to be issued and sold to the Initial Purchasers
hereunder are referred to herein as the “Offered Securities.” The aggregate
principal amount of the Offered Securities shall be $50,000,000. The Securities
will be issued pursuant to an indenture, dated as of June 4, 2010 (the
“Indenture”), by and among the Issuers, the Guarantors party thereto and Wells
Fargo Bank, National Association, as trustee and collateral agent (the
“Trustee”). Pursuant to the terms of the Collateral Documents (as defined in the
“Description of the Notes” section (the “Description of the Notes”) of the Final
Offering Memorandum (as hereinafter defined)), all of the obligations under the
Securities and the Indenture will be secured by a lien and security interest in
the First-Lien Collateral (as defined in the Description of the Notes) of the
Issuers and the Second-Lien Collateral (as defined




--------------------------------------------------------------------------------



in the Description of the Notes) of the Issuers and the Secured Guarantor.
Capitalized terms used, but not defined herein, shall have the meanings set
forth in the Description of the Notes.
The Issuers have previously issued $200,000,000 in aggregate principal amount of
their 12.625% Senior Secured Notes due 2017 under the Indenture (the “Existing
Securities”). The Offered Securities constitute an additional issuance of notes
under the Indenture. The Offered Securities will have identical terms to the
Existing Securities and will be treated as a single class of notes for all
purposes under the Indenture.
The Offered Securities will be offered and sold to the Initial Purchasers
pursuant to an exemption from the registration requirements of the Securities
Act of 1933, as amended, and the rules and regulations of the Securities and
Exchange Commission (the “SEC”) thereunder (collectively, the “Securities Act”).
Upon original issuance thereof, and until such time as the same is no longer
required under the applicable requirements of the Securities Act, the Notes
shall bear the legends set forth in the final offering memorandum, dated the
date hereof (the “Final Offering Memorandum”). The Issuers (a) have prepared (i)
a preliminary offering memorandum, dated April 22, 2013 (the “Preliminary
Offering Memorandum”) and (ii) a pricing term sheet, dated the date hereof,
attached hereto as Schedule IV, which includes pricing terms and other
information with respect to the Offered Securities (the “Pricing Supplement”
and, together with the Preliminary Offering Memorandum, the “Time of Sale
Document”) and (b) have prepared or will prepare the Final Offering Memorandum,
in each case, relating to the offer and sale of the Offered Securities (the
“Offering”). All references in this Purchase Agreement (this “Agreement”) to the
Preliminary Offering Memorandum, the Time of Sale Document or the Final Offering
Memorandum include, unless expressly stated otherwise, (i) all amendments or
supplements thereto, (ii) all financial statements and schedules and other
information contained therein (and references in this Agreement to such
information being “contained,” “included” or “stated” (and other references of
like import) in the Preliminary Offering Memorandum, the Time of Sale Document
or the Final Offering Memorandum shall be deemed to mean all such information
contained therein), (iii) any electronic Time of Sale Document or Final Offering
Memorandum and (iv) any offering memorandum “wrapper” to be used in connection
with offers to sell, solicitations of offers to buy or sales of the Offered
Securities in non-U.S. jurisdictions.
2.    Terms of Offering. The Initial Purchasers have advised the Issuers, and
the Issuers understand, that the Initial Purchasers will make offers to sell
(the “Exempt Resales”) some or all of the Offered Securities purchased by the
Initial Purchasers hereunder on the terms set forth in the Time of Sale Document
to persons (the “Subsequent Purchasers”) (the first time when sales of the
Securities are made is referred to as the “Time of Sale”) whom the Initial
Purchasers reasonably believe (i) are “qualified institutional buyers” (“QIBs”)
(as defined in Rule 144A under the Securities Act), or (ii) are not “U.S.
persons” (as defined in Regulation S under the Securities Act) and in compliance
with the laws applicable to such persons in jurisdictions outside of the United
States.
Holders of the Securities (including Subsequent Purchasers) will be entitled to
the benefits of a registration rights agreement (the “Registration Rights
Agreement”), to be executed on and dated as of the Closing Date (as hereinafter
defined). Pursuant to the Registration Rights Agreement, the Issuers will agree,
among other things, to file with the SEC (a) a registration statement under




--------------------------------------------------------------------------------



the Securities Act (the “Exchange Offer Registration Statement”) relating to
notes to be offered in exchange for the Securities (the “Exchange Securities”)
which shall be identical to the Securities, except that the Exchange Securities
shall have been registered pursuant to the Exchange Offer Registration Statement
and will not be subject to restrictions on transfer or contain additional
interest provisions, (such offer to exchange being referred to as the “Exchange
Offer”), and/or (b) under certain circumstances, a shelf registration statement
pursuant to Rule 415 under the Securities Act (the “Shelf Registration
Statement”) relating to the resale by certain holders of the Securities. If
required under the Registration Rights Agreement, the Issuers will issue
Exchange Securities to the Initial Purchasers (the “Private Exchange
Securities”). If the Issuers fail to satisfy their obligations under the
Registration Rights Agreement, the Issuers will be required to pay additional
interest to the holders of the Securities under certain circumstances to be set
forth in the Registration Rights Agreement.
This Agreement, the Indenture, the Collateral Documents, the Registration Rights
Agreement, the Notes, the Guarantees, the Engagement Letter dated April 18, 2013
(the “Engagement Letter”) between the Issuers and Jefferies LLC, the Exchange
Securities and the Private Exchange Securities are collectively referred to
herein as the “Documents”, and the transactions contemplated hereby and thereby
are collectively referred to herein as the “Transactions.” Nothing in this
Agreement shall be read to limit or otherwise modify the terms and provisions of
the Engagement Letter, provided that, in the event any terms of the Engagement
Letter are inconsistent with or contradict any terms of this Agreement, this
Agreement shall govern.
3.    Purchase, Sale and Delivery. On the basis of the representations,
warranties, agreements and covenants herein contained and subject to the terms
and conditions herein set forth, the Issuers agree to issue and sell to the
Initial Purchasers, and the Initial Purchasers, severally and not jointly, agree
to purchase from the Issuers, the aggregate principal amount of the Offered
Securities set forth opposite such Initial Purchaser’s name in Schedule I hereto
at a purchase price of 109.500% of the aggregate principal amount thereof.
Delivery to the Initial Purchasers of and payment for the Offered Securities
shall be made at a closing (the “Closing”) to be held at 10:00 a.m., New York
time, on May 2, 2013 (the “Closing Date”) at the New York offices of Davis Polk
& Wardwell LLP (or such other place as shall be reasonably acceptable to the
Initial Purchasers); provided, however, that if the Closing has not taken place
on the Closing Date because of a failure to satisfy one or more of the
conditions specified in Section 7 hereof and this Agreement has not otherwise
been terminated by the Initial Purchasers in accordance with its terms, “Closing
Date” shall mean 10:00 a.m. New York time on the first business day following
the satisfaction (or waiver) of all such conditions after notification by the
Issuers to the Initial Purchasers of the satisfaction (or waiver) of such
conditions.
The Issuers shall deliver to the Initial Purchasers one or more certificates
representing the Offered Securities in definitive form, registered in such names
and denominations as the Initial Purchasers may request, against payment by the
Initial Purchasers of the purchase price therefor by immediately available
federal funds bank wire transfer to such bank account or accounts as the Issuers
shall designate to the Initial Purchasers at least two business days prior to
the Closing. The certificates representing the Offered Securities in definitive
form shall be made available to the Initial Purchasers for inspection at the New
York offices of Davis Polk & Wardwell LLP (or such other place as shall




--------------------------------------------------------------------------------



be reasonably acceptable to the Initial Purchasers) not later than 10:00 a.m.
New York time one business day immediately preceding the Closing Date. The
Offered Securities will be represented by one or more definitive global
securities in book-entry form and will be deposited on the Closing Date, by or
on behalf of the Issuers, with The Depository Trust Company (“DTC”) or its
designated custodian, and registered in the name of Cede & Co.
4.    Representations and Warranties of the Issuers and the Guarantors. The
Issuers and the Guarantors jointly and severally represent and warrant to, and
agree with, the Initial Purchasers that, as of the date hereof and as of the
Closing Date:
(a)
Offering Materials Furnished to Initial Purchasers. The Issuers have delivered
or will deliver to the Initial Purchasers the Time of Sale Document, the Final
Offering Memorandum and each Issuer Additional Written Communication (as
hereinafter defined) in such quantities and at such places as the Initial
Purchasers have reasonably requested.

(b)
Limitation on Offering Materials. The Issuers have not prepared, made, used,
authorized, approved or distributed and, without consent of the Initial
Purchasers, will not, and will not cause or allow their agents or
representatives to, prepare, make, use, authorize, approve or distribute any
written communication that constitutes an offer to sell or a solicitation of an
offer to buy the Securities, or otherwise is prepared to market the Securities,
other than (i) the Time of Sale Document, (ii) the Final Offering Memorandum and
(iii) any marketing materials (including any roadshow or investor presentation
materials) or other written communications, in each case used in accordance with
Section 5(c) hereof (each such communication by the Issuers or their agents or
representatives described in this clause (iii), an “Issuers Additional Written
Communication”).

(c)
No Material Misstatement or Omission. (i) The Time of Sale Document, as of the
date thereof, did not and, at all times subsequent thereto through the Closing
Date, will not include any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) the Final
Offering Memorandum, as of the date thereof, did not and, at the time of each
sale of the Securities and at the Closing Date, will not include any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading and (iii) each such Issuer Additional Written
Communication, if any, when taken together with the Time of Sale Document, did
not, and, at the Closing Date, will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except in each case that the representations and warranties set
forth in this paragraph do not apply to statements or omissions made in reliance
upon and in conformity with information relating to the Initial Purchasers and
furnished to the Issuers in writing by the Initial Purchasers expressly for use
in the Time of Sale Document or the Final Offering Memorandum as set forth in
Section 13. No injunction or order has been issued that either (i) asserts that
any of the Transactions is subject to the registration requirements of the
Securities Act or (ii)





--------------------------------------------------------------------------------



would prevent or suspend the issuance or sale of any of the Securities or the
use of the Time of Sale Document or the Final Offering Memorandum in any
jurisdiction.
(d)
Preparation of the Financial Statements. The audited consolidated financial
statements and related notes of the Issuers and the Subsidiaries contained in
the Time of Sale Document and the Final Offering Memorandum (the “Financial
Statements”) present fairly the financial position, results of operations and
cash flows of the Issuers and the consolidated Subsidiaries, as of the
respective dates and for the respective periods to which they apply and have
been prepared in accordance with generally accepted accounting principles as
applied in the United States (“GAAP”) applied on a consistent basis throughout
the periods involved. The financial data set forth under the captions “Summary
Historical Consolidated Financial and Other Data,” “Selected Historical
Consolidated Financial and Other Data” and “Capitalization” in the Time of Sale
Document and the Final Offering Memorandum fairly present the information set
forth therein on a basis consistent with that of the Financial Statements.

(e)
Independent Accountants. Grant Thornton LLP, which has certified and expressed
its opinion with respect to the financial statements, including the related
notes thereto, contained in the Time of Sale Document and the Final Offering
Memorandum, is an independent registered public accounting firm with respect to
the Issuers under Rule 3600T of the Public Company Accounting Oversight Board’s
Interim Independence Standards and its interpretations and rulings, and, to the
knowledge of the Issuers, its registration has not been suspended or revoked and
Grant Thornton LLP has not requested such registration to be withdrawn.

(f)
No Material Adverse Change. Subsequent to the respective dates as of which
information is contained in the Time of Sale Document, except as disclosed in
the Time of Sale Document and the Final Offering Memorandum, (i)  there has been
no material adverse change, or any development that could reasonably be expected
to result in a material adverse change, in the condition, financial or
otherwise, or in the results of operations, business, operations or prospects of
the Issuers and their Subsidiaries, taken as a whole (any such change is called
a “Material Adverse Change”); (ii) the Issuers and their Subsidiaries, taken as
a whole, have not incurred any material liability or obligation, indirect,
direct or contingent, not in the ordinary course of business nor entered into
any material transaction or agreement not in the ordinary course of business;
and (iii) there has been no dividend or distribution of any kind declared, paid
or made by the Issuers or, except for dividends paid to the Issuers or other
Subsidiaries, any of their Subsidiaries, on any class of capital stock or
repurchase or redemption by the Issuers or any of their Subsidiaries of any
class of capital stock.

(g)
Rating Agencies. No “nationally recognized statistical rating organization” (as
that term is used in Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act) (i) has
imposed (or has informed the Issuers that it is considering imposing) any
condition (financial or otherwise) to retain any rating assigned to the Issuers
or any of the Subsidiaries or to any securities of the Issuers or any of the
Subsidiaries or (ii) has indicated to the Issuer that it is considering (A) the
downgrading, suspension, or withdrawal of, or any review (or of any potential or
intended





--------------------------------------------------------------------------------



review) for a possible change in, any rating so assigned (including, without
limitation, the placing of any of the foregoing ratings on credit watch with
negative or developing implications or under review with an uncertain direction)
or (B) any change in the outlook for any rating of the Issuers, Guarantors or
any of the Subsidiaries or any securities of the Issuers, Guarantors or any of
the Subsidiaries.
(h)
Subsidiaries. Each corporation, partnership or other entity in which each
Issuer, directly or indirectly through any of its subsidiaries, owns more than
fifty percent (50%) of any class of equity securities or interests is listed on
Schedule V attached hereto (the “Subsidiaries”).

(i)
Incorporation and Good Standing of the Issuers and the Subsidiaries; MAC. Each
Issuer and each of the Subsidiaries (i) has been duly organized or formed, as
the case may be, is validly existing and is in good standing under the laws of
its jurisdiction of organization, (ii) has all requisite power and authority to
carry on its business and to own, lease and operate its properties and assets as
described in the Time of Sale Document and in the Final Offering Memorandum and
(iii) is duly qualified or licensed to do business and is in good standing as a
foreign corporation, partnership or other entity as the case may be, authorized
to do business in each jurisdiction in which the nature of such businesses or
the ownership or leasing of such properties requires such qualification, except
where the failure to be so qualified or licensed or in good standing would not,
individually or in the aggregate, result in a Material Adverse Change.

(j)
Capitalization and Other Capital Stock Matters. All of the issued and
outstanding shares of capital stock or other equity interests of each Issuer and
each of the Subsidiaries have been duly authorized and validly issued, are fully
paid and nonassessable and were not issued in violation of, and are not subject
to, any preemptive or similar rights. The consolidated balance sheet of the
Issuers included within the Financial Statements sets forth, as of its date, the
capitalization of the Issuers (other than subsequent issuances, if any, pursuant
to employee benefit plans or upon exercise of outstanding options as described
in the Time of Sale Document and Final Offering Memorandum). All of the
outstanding shares of capital stock or other equity interests of each Issuer and
the outstanding shares of capital stock or other equity interests of each of the
Subsidiaries are owned, directly or indirectly, by the Issuers, free and clear
of all liens, security interests, mortgages, pledges, charges, equities, claims
or restrictions on transferability or encumbrances of any kind (collectively,
“Liens), other than Permitted Liens and those imposed by the Securities Act and
the securities or “Blue Sky” laws of certain U.S. state or non-U.S.
jurisdictions and those that will be terminated on or prior to the Closing Date.
Except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, there are no outstanding (A) options or other rights to purchase
from either Issuer or any of the Subsidiaries, (B) agreements, contracts,
arrangements or other obligations of either Issuer or any of the Subsidiaries to
issue or (C) other rights to convert any obligation into or exchange any
securities for, in the case of each of clauses (A) through (C), shares of
capital stock of or other ownership or equity interests in either Issuer or any
of the Subsidiaries.





--------------------------------------------------------------------------------



(k)
Legal Power and Authority. Each of the Issuers and the Guarantors has all
necessary power and authority to execute, deliver and perform their respective
obligations under the Documents to which they are a party and to consummate the
Transactions.

(l)
This Agreement, Indenture, Registration Rights Agreement and the Collateral
Documents. This Agreement has been duly authorized, executed and delivered by
each of the Issuers and the Guarantors. Each of the Indenture and the
Registration Rights Agreement has been duly and validly authorized by each of
the Issuers and the Guarantors. Each of the Collateral Documents has been duly
and validly authorized by each of the Issuers and the Secured Guarantor party
thereto. Each of the Indenture and Collateral Documents constitute, and the
Registration Rights Agreement, when executed and delivered by each of the
Issuers and the Guarantors party thereto, will constitute, a legal, valid and
binding obligation of each of such Issuers and Guarantors, enforceable against
each of the Issuers and the Guarantors party thereto in accordance with its
terms, except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally, (ii) general principles of equity (whether applied
by a court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought and (iii) with respect to the Registration
Rights Agreement’s rights to indemnity or contribution thereunder, federal and
state securities laws and public policy considerations. The Indenture and the
Collateral Documents conform and, when executed and delivered, this Agreement
and the Registration Rights Agreement will conform, in all material respects, to
the descriptions thereof in the Time of Sale Document and the Final Offering
Memorandum. As executed and delivered by each Issuer and the Guarantors, the
Indenture meets the requirements for qualification under the Trust Indenture Act
of 1939, as amended, and the rules and regulations of the SEC thereunder
(collectively, the “TIA”).

(m)
Securities. The Securities have each been duly authorized by the Issuers and,
when issued and delivered to and paid for by the Initial Purchasers in
accordance with the terms of this Agreement and the Indenture, will have been
duly executed, authenticated, issued and delivered and will constitute valid and
binding obligations of the Issuers, entitled to the benefit of the Indenture,
the Collateral Documents and the Registration Rights Agreement, and enforceable
against the Issuers in accordance with their terms, except that the enforcement
thereof may be subject to (i) bankruptcy, insolvency, reorganization,
receivership, moratorium, fraudulent conveyance, fraudulent transfer or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and (ii) general principles of equity (whether applied by a court of law or
equity) and the discretion of the court before which any proceeding therefor may
be brought. When executed and delivered, the Securities will conform in all
material respects to the descriptions thereof in the Time of Sale Document and
the Final Offering Memorandum and will be in the form contemplated by the
Indenture. The Exchange Securities and Private Exchange Securities have each
been duly authorized by the Issuers and, when issued and delivered in accordance
with the terms of the Indenture and delivered in accordance with the Exchange
Offer provided for in the Registration Rights Agreement, will have been duly
executed, authenticated, issued and delivered and will constitute legal, valid
and binding obligations of the Issuers, entitled to the benefit of the





--------------------------------------------------------------------------------



Indenture, and enforceable against the Isssuers in accordance with its terms,
except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity (whether
applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought.
(n)
Guarantees. The Guarantees have been duly authorized by the Guarantors, have
been duly executed, authenticated, issued and delivered, and constitute legal,
valid and binding obligations of the Guarantors, entitled to the benefit of the
Indenture, the Registration Rights Agreement and, with respect to the Secured
Guarantors, the Collateral Documents, and enforceable against such Guarantors in
accordance with their terms, except that the enforcement thereof may be subject
to (i) bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent conveyance, fraudulent transfer or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought. The
Guarantees conform in all material respects to the descriptions thereof in the
Time of Sale Document and the Final Offering Memorandum.

(o)
Collateral.

(i)
Upon:

(1)
in the case of such portion of the Collateral (as defined in the Collateral
Documents) constituting investment property represented or evidenced by
certificates or other instruments, delivery to the Collateral Agent (as defined
in the Collateral Documents) of such certificates or instruments in accordance
with the Collateral Documents, and in the case of all other investment property,
the filing of financing statements in the appropriate filing office, registry or
other public office, together with the payment of the requisite filing or
recordation fees related thereto;

(2)
in the case of such portion of the Collateral constituting securities accounts,
delivery to the Collateral Agent of securities account control agreements and
such other agreements or instruments, in each case satisfactory in form and
substance to the Collateral Agent and duly executed by the applicable securities
intermediary, as may be necessary or, in the opinion of the Collateral Agent,
desirable to establish and maintain control of such securities accounts from
time to time;

(3)
in the case of any other Collateral a Lien in which may be perfected by filing
of an initial financing statement in the appropriate filing office, registry or
other public office, the filing of financing statements in such filing office,
registry or other public office, together with the payment of the requisite
filing or recordation fees related thereto, and in the case of any other
Collateral





--------------------------------------------------------------------------------



a Lien in which is perfected by possession or control, when the Collateral Agent
obtains possession or control thereof; and the Liens granted pursuant to the
Collateral Documents will constitute valid and enforceable perfected Liens, in
each case prior and superior in right to any other Person therein (other than
any Person holding a Permitted Collateral Lien), subject to Prior Inventory
Liens (as defined in the Description of the Notes).
(ii)
As of the Closing Date, there will be no currently effective financing
statement, security agreement, chattel mortgage, real estate mortgage or other
document filed or recorded with any filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future Lien on any assets or property of the Issuers, any Guarantor or any
Subsidiary or any rights thereunder, except for Permitted Liens.

(iii)
All information certified by an officer of the Issuers in the perfection
certificate dated on or before the Closing Date (the “Perfection Certificate”)
and delivered by such officer on behalf of the Issuers is true and correct as of
such date.

(iv)
The representations and warranties of the Issuers in the Collateral Documents
are true and correct (if such representations and warranties are not already
qualified with respect to materiality) in all material respects.

(p)
Compliance with Existing Instruments. Neither of the Issuers nor any of the
Subsidiaries is (i) in violation of its certificate of incorporation, by-laws or
other organizational documents (the “Charter Documents”); (ii) in violation of
any U.S. or non-U.S. federal, state or local statute, law (including, without
limitation, common law) or ordinance, or any judgment, decree, rule, regulation,
order or injunction (collectively, “Applicable Law”) of any U.S. or non-U.S.
federal, state, local or other governmental or regulatory authority,
governmental or regulatory agency or body, court, arbitrator or self-regulatory
organization (each, a “Governmental Authority”), applicable to any of them or
any of their respective properties; or (iii) in conflict with or in breach of or
default under any bond, debenture, note, loan or other evidence of indebtedness,
indenture, mortgage, deed of trust, lease or any other agreement or instrument
to which any of them is a party or by which any of them or their respective
property is or may be bound (collectively, the “Applicable Agreements”), except,
in the case of clauses (ii) and (iii) for such violations, breaches or defaults
that would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change. The Issuers’ execution and delivery of the
Documents, the consummation of the transactions contemplated hereby and the
issuance of the Securities will not (a) violate such Charter Documents, (b)
violate Applicable Laws, or (c) constitute a breach of or default (or would not,
with the giving of notice or lapse of time, constitute a default) or a “Debt
Repayment Triggering Event” (as defined below) under any Applicable Agreement,
except, in the case of clauses (b) and (c) for such violations, breaches or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change. As used herein, a “Debt
Repayment Triggering Event” means any event or condition that gives, or with the
giving of notice or lapse of time would give, the holder of any note,





--------------------------------------------------------------------------------



debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Issuers or any of the Subsidiaries
or any of their respective properties.
(q)
No Conflicts. Neither the execution, delivery or performance of the Documents
nor the consummation of any of the Transactions will conflict with, violate,
constitute a breach of or a default (with the passage of time or otherwise) or a
Debt Repayment Triggering Event, or result in the imposition of a Lien on any
property of the Issuers or any of the Subsidiaries (except for Liens pursuant to
the Collateral Documents), under (i) the Charter Documents, (ii) any Applicable
Agreement, (iii) any Applicable Law or (iv) any order, writ, judgment,
injunction, decree, determination or award binding upon or affecting the Issuers
and the Guarantors, except, in the case of clauses (ii), (iii) and (iv) for such
violations, breaches or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change. After
consummation of the Offering and the Transactions, no Default or Event of
Default will exist.

(r)
No Consents. No consent, approval, authorization, order, filing or registration
of or with any Governmental Authority is required for execution, delivery or
performance of the Documents or the consummation of the Transactions by the
Issuers and the Guarantors, except (i) such as have been obtained or made or
will be obtained or made by the Closing Date by the Issuers and the Guarantors,
(ii) as may be required under the securities or “Blue Sky” laws of U.S. state or
non-U.S. jurisdictions or other non-U.S. laws applicable to the purchase of the
Securities outside the U.S. in connection with the Transactions, including the
filing of a Form D with the SEC, and (iii) those contemplated by the
Registration Rights Agreement.

(s)
No Material Applicable Laws or Proceedings. Except as otherwise disclosed in the
Preliminary Offering Memorandum, there are no legal or governmental actions,
suits or proceedings pending or, to the best of the Issuers’ knowledge,
threatened (i) against or affecting the Issuers or any of the Subsidiaries,
(ii) which have as the subject thereof any officer or director of the Issuers
(in such person’s capacity as such or otherwise required to be disclosed), or
property owned or leased by, the Issuers or any of the Subsidiaries or
(iii) relating to environmental or employment discrimination matters, where in
any such case any such action, suit or proceeding, if so determined adversely,
would reasonably be expected to result in a Material Adverse Change or adversely
affect the ability of the Issuers or any Guarantor to perform its obligations
contemplated by the Documents. No material labor dispute with the employees of
the Issuers or any of their Subsidiaries exists or, to the best of the Issuers’
knowledge, is threatened or imminent.

(t)
All Necessary Permits. Each of the Issuers and the Subsidiaries possess all
licenses, permits, certificates, consents, orders, approvals and other
authorizations from, and has made all declarations and filings with, all
Governmental Authorities, presently required or necessary to conduct its
businesses as described in the Time of Sale Document and the Final Offering
Memorandum (“Permits”), except where the failure to possess such Permits would
not, individually or in the aggregate, result in a Material Adverse Change; and
none of the Issuers





--------------------------------------------------------------------------------



or the Subsidiaries has received any notice of any proceeding relating to
revocation or modification of any such Permit, except where such revocation or
modification would not, individually or in the aggregate, result in a Material
Adverse Change.
(u)
Title to Properties. The Issuers and each of the Subsidiaries has good and
marketable title to all of the real and personal property and other assets
reflected as owned in the Financial Statements, in each case free and clear of
any security interests, mortgages, liens, encumbrances, equities, adverse claims
and other defects that would materially affect the value thereof or materially
interfere with the use made or proposed to be made thereof, except for Permitted
Liens (or, in the case of Collateral, Permitted Collateral Liens). Except as
otherwise disclosed in the Final Offering Memorandum, the real property,
improvements, equipment and personal property held under lease by the Issuers or
any Subsidiary are held under valid and enforceable leases, with such exceptions
as are not material and do not materially interfere with the use made or
proposed to be made of such real property, improvements, equipment or personal
property by the Issuers or such Subsidiary.

(v)
Tax Law Compliance. The Issuers and each of their Subsidiaries have filed all
necessary federal, state and foreign income and franchise tax returns or have
requested extensions thereof (except in any case in which the failure to so file
would not result in a Material Adverse Change) and, except as disclosed in the
Time of Sale Document and the Final Offering Memorandum, have paid all taxes
required to be paid by any of them and, if due and payable, any related or
similar assessment, fine or penalty levied against any of them, except for any
such taxes, assessments, fines or penalties being contested in good faith or
where such failure to pay would not result in a Material Adverse Change.

(w)
Intellectual Property Rights. Each of the Issuers and the Subsidiaries owns, or
possesses, all patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks, domain names and trade names (collectively, “Intellectual
Property”) reasonably necessary for the conduct of its businesses. The Issuers
and the Subsidiaries are not a party to, or bound by, any options, licenses or
agreements with respect to the intellectual property rights of any other person
or entity that are necessary to be described in the Time of Sale Document or the
Final Offering Memorandum to avoid a material misstatement or omission and are
not described therein. Except as otherwise disclosed in the Preliminary Offering
Memorandum, none of the Issuers or their Subsidiaries has received any written
claim or written notice of any potential claim from any person challenging the
use of any such Intellectual Property by the Issuers or any of the Subsidiaries
or questioning the validity or effectiveness of any Intellectual Property or any
license or agreement related thereto, other than any claims that, if successful,
would not, individually or in the aggregate, result in a Material Adverse
Change. None of the Intellectual Property used by the Issuers or any of the
Subsidiaries has been obtained or is hereby used by the Issuers or any of the
Subsidiaries in violation of any contractual obligation binding on the Issuers
or any of the Subsidiaries or, to the Issuers or any of the Subsidiaries’
knowledge, its officers, directors or employees or otherwise in violation of the
rights of any person, in each case where any such violation would result in a
Material Adverse Change.





--------------------------------------------------------------------------------



(x)
ERISA Matters. Each of the Issuers, the Subsidiaries and each ERISA Affiliate
(as hereinafter defined) has fulfilled its obligations, if any, under the
minimum funding standards of Section 302 of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) with respect to
each “pension plan” (as defined in Section 3(2) of ERISA), subject to Section
302 of ERISA, which the Issuers, the Subsidiaries or any ERISA Affiliate
sponsors or maintains, or with respect to which it has (or within the last three
years had) any obligation to make contributions, and each such plan is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Internal Revenue Code of 1986, as amended (the “Code”). None of
the Issuers, the Subsidiaries or any ERISA Affiliate (as defined below) has
incurred any unpaid liability to the Pension Benefit Guaranty Corporation (other
than for the payment of premiums in the ordinary course) or to any such plan
under Title IV of ERISA. “ERISA Affiliate” means a corporation, trade or
business that is, along with the Issuers or any Subsidiary, a member of a
controlled group of corporations or a controlled group of trades or businesses,
as described in Section 414 of the Code or Section 4001 of ERISA.

(y)
Labor Matters. (i) Neither of the Issuers nor any of the Guarantors is party to
or bound by any collective bargaining agreement with any labor organization;
(ii) there is no union representation question existing with respect to the
employees of the Issuers or the Guarantors, and, to the knowledge of the
Issuers, no union organizing activities are taking place that, could,
individually or in the aggregate, result in a Material Adverse Change; (iii) to
the knowledge of the Issuers, no union organizing or decertification efforts are
underway or threatened against the Issuers or the Guarantors; (iv) no labor
strike, work stoppage, slowdown or other material labor dispute is pending
against the Issuers or the Guarantors, or, to the Issuers’ knowledge, threatened
against the Issuers or the Guarantors; (iv) there is no worker’s compensation
liability, experience or matter that could be reasonably expected to result in a
Material Adverse Change; (v) to the knowledge of the Issuers, there is no
threatened or pending liability against the Issuers or the Guarantors pursuant
to the Worker Adjustment Retraining and Notification Act of 1988, as amended
(“WARN”), or any similar state or local law; and (vi) there is no
employment-related action, suit or proceeding pending against the Issuers or the
Guarantors that could, individually or in the aggregate, result in a Material
Adverse Change.

(z)
Compliance with Environmental Laws. Except in each case as would not result in a
Material Adverse Change, (i) none of the Issuers and the Subsidiaries is in
violation of any applicable U.S. or non-U.S. federal, state and local laws and
regulations relating to health and safety, or the pollution or the protection of
the environment or hazardous or toxic substances of wastes, pollutants or
contaminants (“Environmental Laws”), (ii) the Issuers and the Subsidiaries have
received and are in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct its respective
businesses and (iii) there are no pending or, to the best of the Issuers’
knowledge, threatened administrative, regulatory or judicial actions, suits or
proceedings against the Issuers or any of the Subsidiaries, and the Issuers have
not received any written demands, claims, liens, notices of noncompliance or
violation or notices of investigation, in each case relating to any
Environmental Law.





--------------------------------------------------------------------------------



(aa)
Insurance. Each of the Issuers and the Subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged. Neither the Issuers nor any such Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not, individually or
in the aggregate, result in a Material Adverse Change.

(bb)
Accounting System. The Issuers and each of the Subsidiaries make and keep
accurate books and records and maintain a system of internal accounting controls
and procedures sufficient to provide reasonable assurance that (i) transactions
are executed in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any material differences. Except as disclosed in the
Time of Sale Document and Final Offering Memorandum, there has not been and is
no material weakness in the Issuers’ or Subsidiaries’ internal control over
financial reporting (whether or not remediated) and since December 31, 2012,
there has been no change in the Issuers’ or Subsidiaries’ internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Issuers’ or Subsidiaries’ internal control over financial
reporting.

(cc)
Use of Proceeds; Solvency; Going Concern. The Issuers will use the proceeds of
the Offering in the manner described in the Time of Sale Document and the Final
Offering Memorandum under the caption “Use of Proceeds.” On the Closing Date,
after giving pro forma effect to the Offering and the use of proceeds therefrom
described under the caption “Use of Proceeds” in the Time of Sale Document and
Final Offering Memorandum, the Issuers and each Guarantor (i) will be Solvent
(as hereinafter defined), (ii) will have sufficient capital for carrying on its
business and (iii) will be able to pay its debts as they mature. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the fair value of the properties of the Issuers and the
Subsidiaries, taken as a whole, will exceed their consolidated debts and
liabilities, subordinated, contingent or otherwise; (ii)  the Issuers and each
Guarantor is able to pay or refinance its debts and other liabilities,
contingent obligations and commitments as they mature and become due in the
normal course of business; (iii) assuming consummation of the issuance of the
Securities as contemplated by this Agreement and the Time of Sale Document and
Final Offering Memorandum, neither the Issuers nor any Guarantor is incurring
debts or liabilities beyond its ability to pay as such debts and liabilities
mature; and (iv) the Issuers and the Subsidiaries, taken as a whole, will not
have unreasonably small capital with which to conduct the business in which they
are engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

(dd)
No Price Stabilization or Manipulation. Neither of the Issuers nor any of their
Subsidiaries has and, to the Issuers knowledge no one acting on their behalf
has, (i) taken, directly or





--------------------------------------------------------------------------------



indirectly, any action designed to cause or to result in, or that has
constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Issuers,
whether to facilitate the sale or resale of any of the Securities or otherwise,
(ii) sold, bid for, purchased, or paid anyone any compensation for soliciting
purchases of, any of the Securities, or (iii) except as disclosed in the Time of
Sale Document and the Final Offering Memorandum, paid or agreed to pay to any
person any compensation for soliciting another to purchase any Securities.
(ee)
No Registration Required Under the Securities Act or Qualification Under the
TIA. Without limiting any provision herein, no registration under the Securities
Act and no qualification of the Indenture under the TIA is required for the
offer or sale of the Securities to the Initial Purchasers as contemplated hereby
or for the Exempt Resales, assuming (i) that the purchasers in the Exempt
Resales are QIBs or “accredited investors” (as defined under Regulation D of the
Securities Act) or are otherwise not “U.S. persons” (as defined under Regulation
S of the Securities Act) and (ii) the accuracy of the Initial Purchasers’
representations contained herein regarding the absence of general solicitation
in connection with the sale of the Offered Securities and in the Exempt Resales.

(ff)
No Integration. The Securities will be, upon issuance, eligible for resale
pursuant to Rule 144A under the Securities Act, and no other securities of the
Issuers are of the same class (within the meaning of Rule 144A under the
Securities Act) as the Securities and listed on a national securities exchange
registered under Section 6 of the Exchange Act, or quoted in a U.S. automated
inter-dealer quotation system. No securities of the Issuers of the same class as
the Securities have been offered, issued or sold by the Issuers or any of their
Affiliates within the six-month period immediately prior to the date hereof; and
the Issuers do not have any intention of making, and will not make, an offer or
sale of such securities of the Issuers of the same class as the Securities, for
a period of six months after the date of this Agreement, except for the offering
of the Securities as contemplated by this Agreement and the Registration Rights
Agreement. As used in this paragraph, the terms “offer” and “sale” have the
meanings specified in Section 2(a)(3) of the Securities Act.

(gg)
No Directed Selling Efforts. None of the Issuers, any of their Affiliates or any
other person acting on behalf of the Issuers has, with respect to Securities
sold outside the United States, offered the Securities to buyers qualifying as
“U.S. persons” (as defined in Rule 902 under the Securities Act) or engaged in
any directed selling efforts within the meaning of Rule 902 under the Securities
Act; the Issuers, any Affiliate of the Issuers and any person acting on behalf
of the Issuers have complied with and will implement the “offering restrictions”
within the meaning of such Rule 902; and neither the Issuers nor any of their
Affiliates have entered or will enter into any arrangement or agreement with
respect to the distribution of the Securities, except for this Agreement;
provided that no representation is made in this paragraph with respect to the
actions of the Initial Purchasers.

(hh)
No General Solicitation; Regulation D Compliance. None of the Issuers, any of
their Affiliates or any other person acting on behalf of the Issuers (i) has
offered or sold (or will offer or sell) the Securities by means of any general
solicitation or general advertising within





--------------------------------------------------------------------------------



the meaning of Regulation D under the Securities Act or (ii) has solicited (or
will solicit) offers to buy the Reg. D Securities from persons it reasonably
believes are not “accredited investors” (as defined in Regulation D under the
Securities Act).
(ii)
No Applicable Registration or Other Similar Rights. There are no persons with
registration or other similar rights to have any equity or debt securities of
the Issuers or the Subsidiaries registered for sale under a registration
statement, except for rights contained in the Registration Rights Agreement.

(jj)
Margin Requirements. None of the Transactions or the application of the proceeds
of the Securities will violate or result in a violation of Section 7 of the
Exchange Act (including, without limitation, Regulation T (12 C.F.R. Part 220),
Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R. Part 224) of the
Board of Governors of the Federal Reserve System).

(kk)
Investment Company Act. The Issuers have been advised of the Investment Company
Act of 1940, as amended, and the rules and regulations of the SEC thereunder
(collectively, the “Investment Company Act”); as of the date hereof and, after
giving effect to the Offering and the use of proceeds of the Offering, each of
the Issuers, Guarantors and the Subsidiaries is not and will not be,
individually or on a consolidated basis, an “investment company” that is
required to be registered under the Investment Company Act.

(ll)
No Brokers. The Issuers have not engaged any broker, finder, commission agent or
other person (other than the Initial Purchasers) in connection with the Offering
or any of the Transactions, and the Issuers are not under any obligation to pay
any broker’s fee or commission in connection with such Transactions (other than
commissions or fees to the Initial Purchasers).

(mm)
No Restrictions on Payments of Dividends. As of the Closing Date, except as
otherwise disclosed in the Time of Sale Document and the Final Offering
Memorandum, and otherwise permitted under the terms of the Indenture, there will
be no encumbrances or restrictions on the ability of any Subsidiary of the
Issuers (x) to pay dividends or make other distributions on such Subsidiary’s
capital stock or to pay any indebtedness to the Issuers or any other Subsidiary
of the Issuers, (y) to make loans or advances or pay any indebtedness to, or
investments in, the Issuers or any other Subsidiary or (z) to transfer any of
its property or assets to the Issuers or any other Subsidiary of the Issuers.

(nn)
Foreign Corrupt Practices Act. Neither the Issuers nor any of their Subsidiaries
nor, to the knowledge of the Issuers, any director, officer, agent, employee,
affiliate or other person acting on behalf of the Issuers or any of their
Subsidiaries is aware of or has taken any action, directly or indirectly, that
has resulted or would result in a violation of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for





--------------------------------------------------------------------------------



foreign political office, in contravention of the FCPA; and the Issuers and
their Subsidiaries and, to the knowledge of the Issuers, the Issuers’ Affiliates
have conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.
(oo)
Money Laundering. The operations of the Issuers and the Subsidiaries are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or Governmental
Authority or any arbitrator involving the Issuers or the Subsidiaries with
respect to the Money Laundering Laws is pending or, to the Issuers’ knowledge,
after due inquiry, threatened.

(pp)
OFAC. Neither of the Issuers nor the Subsidiaries nor, to the Issuers’
knowledge, any director, officer, agent, employee or Affiliate of the Issuers or
any of the Subsidiaries or other person acting on their behalf is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Issuers will not
directly or indirectly use the proceeds of the Offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

(qq)
Financial Services and Market Act. The Issuers have not taken or omitted to take
any action and will not take any action or omit to take any action (such as
issuing any press release or making any other public announcement referring to
the Offering without an appropriate stabilization legend) which may result in
the loss by the Initial Purchasers of the ability to rely on any stabilization
safe harbour provided by the Financial Services Authority of the United Kingdom
under the Financial Services and Markets Act 2000 (the “FSMA”); provided,
however, that an appropriate stabilization legend was not in the Preliminary
Offering Memorandum or the Pricing Term Sheet. The Issuers have been informed of
the guidance relating to stabilization provided by the Financial Services
Authority of the United Kingdom, in particular the guidance contained in Section
MAR 2 of the Financial Services Handbook.

(rr)
Certificates. Each certificate signed by any officer of the Issuers, Guarantors
or any of the Subsidiaries, delivered to the Initial Purchasers shall be deemed
a representation and warranty by the Issuers, Guarantors or any such Subsidiary
(and not individually by such officer) to the Initial Purchasers with respect to
the matters covered thereby.

(ss)
Related Party Transactions. There are no business relationships or related-party
transactions involving the Issuers or any of the Subsidiaries or any other
person required to be described in the Time of Sale Document and the Final
Offering Memorandum which have not been described as required.





--------------------------------------------------------------------------------



(tt)
No Outstanding Loans or Other Extensions of Credit. As of the date hereof,
neither of the Issuers nor any of the Subsidiaries extends or maintains credit
in the form of a personal loan to or for any director or executive officer (or
equivalent thereof) of the Issuers and/or such Subsidiary, except as disclosed
in the Time of Sale Document and the Final Offering Memorandum.

(uu)
Compliance with Laws. Each of the Issuers, Guarantors and the Subsidiaries is
conducting its business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, except
where failure to be in such compliance would not result in a Material Adverse
Change.

5.    Covenants of the Issuers and the Guarantors. Each of the Issuers and the
Guarantors jointly and severally agree:
(a)
Securities Law Compliance. To (i) advise the Initial Purchasers promptly after
obtaining knowledge (and, if requested by the Initial Purchasers, confirm such
advice in writing) of (A) the issuance by any U.S. or non-U.S. federal or state
securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offer or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any U.S.
or non-U.S. federal or state securities commission or other regulatory
authority, or (B) the happening of any event that makes any statement of a
material fact made in the Time of Sale Document, any Issuers Additional Written
Communication or the Final Offering Memorandum, untrue or that requires the
making of any additions to or changes in the Time of Sale Document, any Issuers
Additional Written Communication, or the Final Offering Memorandum, to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) use its reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Securities under any securities or “Blue Sky”
laws of U.S. state or non-U.S. jurisdictions and (iii) if, at any time, any U.S.
or non-U.S. federal or state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of any of the Securities under any such laws, use its reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

(b)
Offering Documents. To (i) furnish the Initial Purchasers, without charge, as
many copies of the Time of Sale Document and the Final Offering Memorandum, and
any amendments or supplements thereto, as the Initial Purchasers may reasonably
request, and (ii) promptly prepare, upon the Initial Purchasers’ reasonable
request, any amendment or supplement to the Time of Sale Document or Final
Offering Memorandum that the Initial Purchasers, upon advice of legal counsel,
determines may be necessary in connection with Exempt Resales (and the Issuers
and the Guarantors hereby consent to the use of the Time of Sale Document and
the Final Offering Memorandum, and any amendments and supplements thereto, by
the Initial Purchasers in connection with Exempt Resales).

(c)
Consent to Amendments and Supplements. Not to amend or supplement the Time of
Sale Document or the Final Offering Memorandum prior to the Closing Date, or at
any time prior





--------------------------------------------------------------------------------



to the completion of the resale by the Initial Purchasers of all the Offered
Securities purchased by the Initial Purchasers, unless the Initial Purchasers
shall previously have been advised thereof and shall have provided its written
consent thereto. Before making, preparing, using, authorizing, approving or
referring to any Issuers Additional Written Communications, the Issuers will
furnish to the Initial Purchasers and counsel for the Initial Purchasers a copy
of such written communication for review and will not make, prepare, use,
authorize, approve or refer to any such written communication to which the
Initial Purchasers reasonably object. The Issuers and the Guarantors consent to
the use by the Initial Purchasers of a Issuers Additional Written Communication
that contains (A) information describing the preliminary terms of the Securities
or their offering or (B) information that describes the final terms of the
Securities or their offering and that is included in or is subsequently included
in the Final Offering Memorandum, including by means of the Pricing Supplement.
(d)
Preparation of Amendments and Supplements to Offering Documents. So long as the
Initial Purchasers shall hold any of the Offered Securities, (i) if any event
shall occur as a result of which, in the reasonable judgment of the Issuers or
the Initial Purchasers, it becomes necessary or advisable to amend or supplement
the Time of Sale Document or the Final Offering Memorandum to correct any untrue
statement of a material fact or omission to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or if it is necessary to amend or supplement the Time
of Sale Document or the Final Offering Memorandum to comply with any Applicable
Law, to prepare, at the expense of the Issuers, an appropriate amendment or
supplement to the Time of Sale Document and the Final Offering Memorandum (in
form and substance reasonably satisfactory to the Initial Purchasers) so that
(A) as so amended or supplemented, the Time of Sale Document and the Final
Offering Memorandum will not include an untrue statement of material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and (B)
the Time of Sale Document and the Final Offering Memorandum will comply with
Applicable Law and (ii) if in the reasonable judgment of the Issuers it becomes
necessary or advisable to amend or supplement the Time of Sale Document or the
Final Offering Memorandum so that the Time of Sale Document and the Final
Offering Memorandum will contain all of the information specified in, and meet
the requirements of, Rule 144A(d)(4) of the Securities Act, to prepare an
appropriate amendment or supplement to the Time of Sale Document or the Final
Offering Memorandum (in form and substance reasonably satisfactory to the
Initial Purchasers) so that the Time of Sale Document or the Final Offering
Memorandum, as so amended or supplemented, will contain the information
specified in, and meet the requirements of, such Rule.

(e)
“Blue Sky” Law Compliance. To cooperate with the Initial Purchasers and the
Initial Purchasers’ counsel in connection with the qualification of the
Securities under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions as the Initial Purchasers may request and continue such
qualification in effect so long as reasonably required for Exempt Resales. The
Issuers will advise the Initial Purchasers promptly of the suspension of any
such exemption relating to the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the





--------------------------------------------------------------------------------



issuance of any order suspending such exemption, the Issuers shall use its best
efforts to obtain the withdrawal thereof at the earliest possible moment.
(f)
Payment of Expenses. Whether or not any of the Offering or the Transactions are
consummated or this Agreement is terminated, to pay (i) all costs, expenses,
fees and taxes incident to and in connection with: (A) the preparation, printing
and distribution of the Time of Sale Document and the Final Offering Memorandum
and any Canadian “wrapper” and all amendments and supplements thereto
(including, without limitation, financial statements and exhibits), and all
other agreements, memoranda, correspondence and other documents prepared and
delivered in connection herewith, (B) the negotiation, printing, processing and
distribution (including, without limitation, word processing and duplication
costs) and delivery of, each of the Documents, (C) the preparation, issuance and
delivery of the Securities, (D) the qualification of the Securities for offer
and sale under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions (including, without limitation, the fees and disbursements of the
Initial Purchasers’ counsel relating to such registration or qualification), (E)
furnishing such copies of the Time of Sale Document and the Final Offering
Memorandum, and all amendments and supplements thereto, as may reasonably be
requested for use by the Initial Purchasers and (F) the performance of the
obligations of the Issuers and the Guarantors obligations under the Registration
Rights Agreement, including but not limited to the Exchange Offer, the Exchange
Offer Registration Statement and any Shelf Registration Statement, (ii) all
reasonable fees and expenses of the counsel and all fees and expenses of
accountants and any other experts or advisors retained by the Issuers or the
Guarantors, (iii) all fees and expenses (including fees and expenses of counsel)
of the Issuers or the Guarantors in connection with approval of the Securities
by DTC for “book-entry” transfer, (iv) all fees charged by rating agencies in
connection with the rating of the Securities, (v) all fees and expenses
(including reasonable fees and expenses of counsel) of the Trustee and all
collateral agents, (vi) all costs and expenses in connection with the creation
and perfection of the security interest to be created and perfected pursuant to
the Collateral Documents (including without limitation, filing and recording
fees, search fees, taxes and costs of title policies) and (vii) all other
out-of-pocket fees, disbursements and expenses incurred by Initial Purchasers in
connection with its services to be rendered hereunder including, without
limitation, the fees and disbursements of Davis Polk & Wardwell LLP, counsel to
the Initial Purchasers, travel and lodging expenses, chartering of airplanes,
roadshow or investor presentation expenses, word processing charges, the costs
of printing or producing any investor presentation materials, messenger and
duplicating service expenses, facsimile expenses and other customary
expenditures; provided that the amount of any fees and disbursements of counsel
to the Initial Purchasers payable by the Issuers shall not exceed $250,000.

(g)
Use of Proceeds. To use the proceeds of the Offering in the manner described in
the Time of Sale Document and the Final Offering Memorandum under the caption
“Use of Proceeds.”

(h)
Transaction Documents. To do and perform all things required to be done and
performed under the Documents prior to and after the Closing Date.





--------------------------------------------------------------------------------



(i)
Integration. Not to, and to ensure that no Affiliate of the Issuers will, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in the Securities Act) that would be integrated with the
sale of the Securities in a manner that would require the registration under the
Securities Act of the sale to the Initial Purchasers or to the Subsequent
Purchasers of the Securities.

(j)
Stabilization or Manipulation. Not to take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Securities or any other
reference security, whether to facilitate the sale or resale of the Securities
or otherwise.

(k)
DTC. To comply with the representation letter of the Issuers to DTC relating to
the approval of the Securities by DTC for “book-entry” transfer.

(l)
Rule 144A Information. For so long as any of the Securities remain outstanding,
during any period in which the Issuers are not subject to Section 13 or 15(d) of
the Exchange Act, to make available, upon request, to any owner of the
Securities in connection with any sale thereof and any prospective Subsequent
Purchasers of such Securities from such owner, the information required by Rule
144A(d)(4) under the Securities Act.

(m)
Furnish Trustee and Noteholder Reports. For three years after the Closing Date,
to furnish to the Initial Purchasers copies of all reports and other
communications (financial or otherwise) furnished by the Issuers to the Trustee
or to the holders of the Securities and, as soon as available, copies of any
reports or financial statements furnished to or filed by the Issuers with the
SEC or any national securities exchange on which any class of securities of the
Issuers may be listed; provided, however, that so long as the Issuers (or any
successor) is subject to, or otherwise voluntarily complying with, the reporting
requirements of either Section 13 or Section 15 of the Exchange Act and is
timely filing such reports with the SEC on EDGAR, such reports and other
communications will be deemed to have been furnished to the Initial Purchasers
upon the filing thereof with SEC on EDGAR.

(n)
Additional Offering Materials. Except in connection with the Exchange Offer or
the filing of the Shelf Registration Statement, or as otherwise permitted or
contemplated by the Indenture, not to, and not to authorize or permit any person
acting on its behalf to, (i) distribute any offering material in connection with
the offer and sale of the Securities other than the Time of Sale Document and
the Final Offering Memorandum and any amendments and supplements to the
Preliminary Offering Memorandum or the Final Offering Memorandum prepared in
compliance with this Agreement, (ii) solicit any offer to buy or offer to sell
the Securities by means of any form of general solicitation or general
advertising (including, without limitation, as such terms are used in Regulation
D under the Securities Act) or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act, or (iii) engage in any
directed selling efforts within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.

(o)
Sale of Restricted Securities. During the one year period after the Closing Date
(or such shorter period as may be provided for in Rule 144 under the Securities
Act, as the same may





--------------------------------------------------------------------------------



be in effect from time to time), to not, and to not permit any current or future
Subsidiaries of either the Issuers or any other Affiliates controlled by the
Issuers to, resell any of the Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by the Issuers, any current
or future Subsidiaries or any other Affiliates controlled by the Issuers, except
pursuant to an effective registration statement under the Securities Act.
(p)
Stamp Taxes. To pay all stamp or other issuance or transfer taxes or duties
other similar fees or charges which may be imposed by any governmental or
regulatory authority in connection with the execution and delivery of this
Agreement or the issuance or sale of the Securities.

(q)
Security Interests. To complete on or prior to the Closing Date all filings and
other similar actions required in connection with the perfection of security
interests as and to the extent contemplated by the Collateral Documents.

(r)
Investment Company. The Issuers and the Subsidiaries will conduct their
businesses in a manner so as to not be required to register under the Investment
Company Act.

6.    Representations and Warranties of the Initial Purchasers. Each Initial
Purchaser, severally and not jointly, represents and warrants that:
(a)
Initial Purchaser Status, Resale Terms. It is a “QIB” (as defined in Rule 144A
under the Securities Act) and it will offer the Offered Securities for resale
only upon the terms and conditions set forth in this Agreement and in the Time
of Sale Document and the Final Offering Memorandum.

(b)
Offering of Offered Securities. It will solicit offers to buy the Offered
Securities only from, and will offer and sell the Offered Securities only to,
persons reasonably believed by the Initial Purchaser (A) to be QIBs in
transactions meeting the requirements of Rule 144A under the Securities Act or
(B) to not be “U.S. persons” (as defined under Regulation S under the Securities
Act) and in compliance with laws applicable to such persons in jurisdictions
outside of the United States; provided, however, that in purchasing such Offered
Securities, such persons are deemed to have represented and agreed as provided
under the caption “Transfer Restrictions” contained in the Time of Sale Document
and the Final Offering Memorandum.

(c)
General Solicitation. No form of general solicitation or general advertising
within the meaning of Regulation D in violation of the Securities Act has been
or will be used nor will any offers in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Securities Act or, with respect to
Offered Securities to be sold in reliance on Regulation S, by means of any
directed selling efforts be made by such Initial Purchaser or any of its
representatives in connection with the offer and sale of any of the Offered
Securities.

7.    Conditions. The obligations of the Initial Purchasers to purchase the
Offered Securities under this Agreement are subject to the accuracy of the
representations and warranties on the part of the Issuers and Guarantors set
forth in Section 4 hereof as of the date hereof and as




--------------------------------------------------------------------------------



of the Closing Date (as though made on such Closing Date) and to the timely
performance by each of the Issuers and the Guarantors of its respective
covenants and obligations hereunder and the satisfaction of each of the
following conditions:
(a)
Closing Deliverables. The Initial Purchasers shall have received on the Closing
Date:

(i)
Officers’ Certificate. A certificate dated the Closing Date, signed by (1) the
Chief Executive Officer and (2) the principal financial or accounting officer of
each Issuer and the Guarantors, on behalf of each Issuer and the Guarantors, to
the effect that (a) the representations and warranties set forth in Section 4
hereof, in each of the Documents and the Perfection Certificate are true and
correct in all material respects with the same force and effect as though
expressly made at and as of the Closing Date, (b) the Issuers and the Guarantors
have performed and complied with all covenants and agreements hereunder and
satisfied all conditions in all material respects on their part to be performed
or satisfied at or prior to the Closing Date and (c) at the Closing Date, since
the date hereof or since the date of the most recent financial statements in the
Time of Sale Document and the Final Offering Memorandum (exclusive of any
amendment or supplement thereto after the date hereof), no event or events have
occurred, no information has become known nor does any condition exist that,
individually or in the aggregate has resulted in a Material Adverse Change.

(ii)
Secretary’s Certificate. A certificate, dated the Closing Date, executed by the
Secretary of the Issuers and each Guarantor, certifying such matters as the
Initial Purchasers may reasonably request.

(iii)
Good Standing Certificates. Certificates evidencing the good standing of the
Issuers and the Guarantors in their respective jurisdictions of organization and
the good standing of the Issuers and the Subsidiaries in such other
jurisdictions as the Initial Purchasers may reasonably request, in each case in
writing or any standard form of telecommunication, from the appropriate
governmental authorities of such jurisdictions.

(iv)
Solvency Certificate. A certificate of solvency, dated the Closing Date,
executed by the principal financial or accounting officer of each Issuer in the
form of Exhibit A attached hereto.

(v)
Issuers Counsel Opinion. The opinion and negative assurance letter of DLA Piper
LLP (US), counsel to the Issuers, each dated the Closing Date, in the forms of
Exhibit B and Exhibit C hereto, respectively, and the opinion of Snell & Wilmer
L.L.P., counsel to the Issuers, dated the Closing Date, in the form of Exhibit E
hereto.

(vi)
General Counsel Opinion. The opinion of Jon D. Ehlinger, General Counsel of the
Issuers, dated the Closing Date, in the form of Exhibit D attached hereto.





--------------------------------------------------------------------------------



(vii)
Initial Purchasers Counsel Opinion. An opinion, dated the Closing Date, of Davis
Polk & Wardwell LLP, counsel to the Initial Purchasers, in form satisfactory to
the Initial Purchasers covering such matters as are customarily covered in such
opinions.

(viii)
Comfort Letters. The Initial Purchasers shall have received from Grant Thornton
LLP, the registered public or certified public accountants of the Issuers, (A) a
customary initial comfort letter delivered according to Statement of Auditing
Standards No. 72 (or any successor bulletin), dated the date hereof, in form and
substance reasonably satisfactory to the Initial Purchasers and its counsel,
with respect to the financial statements and certain financial information
contained in the Time of Sale Document and the Final Offering Memorandum, and
(B) a customary “bring-down” comfort letter, dated the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchasers and its counsel, to
the effect that Grant Thornton LLP which includes, among other things, a
reaffirmation of the statements made in its initial letter furnished pursuant to
clause (A) with respect to such financial statements and financial information
contained in the Time of Sale Document and the Final Offering Memorandum.

(b)
Executed Documents. The Initial Purchasers shall have received fully executed
originals of each Document (each of which shall be in full force and effect on
terms reasonably satisfactory to the Initial Purchasers), and each opinion,
certificate, letter and other document to be delivered in connection with the
Offering or any other Transaction.

(c)
Collateral.

(A) The Collateral Agent shall have received on the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchasers, such approvals,
opinions, or documents as the Collateral Agent may reasonably request in form
and substance reasonably satisfactory to the Collateral Agent;
(B)    The Collateral Agent and its counsel shall be satisfied that (a) the Lien
granted to the Collateral Agent, for the benefit of the Collateral Agent, the
Trustee and the holders of the Notes (the “Secured Parties”) in the Collateral
is of the priority described in the Time of Sale Document and the Final Offering
Memorandum and (b) no Lien exists on any of the Collateral, other than the Lien
created in favor of the Collateral Agent, for the benefit of the Secured Parties
pursuant to a Collateral Document in each case subject to the Permitted
Collateral Liens.
(d)
No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Time of Sale Document (exclusive of any amendment or
supplement thereto), there shall not have been any Material Adverse Change that
could, in the sole judgment of the Initial Purchasers be expected to (i) make it
impracticable or inadvisable to proceed with





--------------------------------------------------------------------------------



the offering, sale or delivery of the Offered Securities on the terms and in the
manner contemplated by this Agreement, the Time of Sale Document and the Final
Offering Memorandum, or (ii) materially impair the investment quality of any of
the Securities.
(e)
No Hostilities. Any outbreak or escalation of hostilities or other national or
international calamity or crisis, including acts of terrorism, or material
adverse change or disruption in economic conditions in, or in the financial
markets of, the United States (it being understood that any such change or
disruption shall be relative to such conditions and markets as in effect on the
date hereof), if the effect of such outbreak, escalation, calamity, crisis, act
or material adverse change in the economic conditions in, or in the financial
markets of, the United States could be reasonably expected to make it, in the
Initial Purchasers’ sole judgment, impracticable or inadvisable to market or
proceed with the offering or delivery of the Offered Securities on the terms and
in the manner contemplated in the Time of Sale Document and the Final Offering
Memorandum or to enforce contracts for the sale of any of the Offered
Securities.

(f)
No Suspension in Trading; Banking Moratorium. (i) A suspension of trading
generally in securities on the New York Stock Exchange LLC or The Nasdaq Stock
Market LLC or any setting of limitations on prices for securities generally
occurs on any such exchange or market or (ii) the declaration of a banking
moratorium by any Governmental Authority has occurred or the taking of any
action by any such Governmental Authority in the United States after the date
hereof in respect of its monetary or fiscal affairs that, in the case of clause
(i) or (ii) of this paragraph, in the Initial Purchasers’ sole judgment could
reasonably be expected to have a material adverse effect on the financial
markets in the United States.

(g)
Corporate Proceedings. All corporate proceedings and other legal matters
incident to the authorization, form and validity of the Documents and the
Transactions and all other legal matters relating of the offering, issuance and
sale of the Securities and the Transactions shall be reasonably satisfactory in
all material respects to counsel to the Initial Purchasers; and the Issuers
shall have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

(h)
CFO Certificate. On the date hereof and on the Closing Date, the Issuers shall
have furnished to the Representatives a certificate of the Issuers, signed by
the principal financial or accounting officer of each Issuer, dated respectively
as of the date hereof and as of the Closing Date, in form and substance
satisfactory to the Representatives.

8.    Indemnification and Contribution.
(a)
Indemnification by the Issuers and the Guarantors. Each Issuer and each of the
Guarantors jointly and severally agrees to indemnify and hold harmless the
Initial Purchasers, their Affiliates, directors, officers and employees, and
each person, if any, who controls the Initial Purchasers within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, against any
losses, claims, damages or liabilities of any kind to which the Initial
Purchasers, their Affiliates, directors, officers, employees or such controlling
person may become subject under the Securities Act, the Exchange Act or other
federal or state





--------------------------------------------------------------------------------



statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Issuers, insofar as any such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon:
(i)
any untrue statement or alleged untrue statement of a material fact contained in
the Time of Sale Document, any Issuer Additional Written Communication or the
Final Offering Memorandum, or any amendment or supplement thereto;

(ii)
the omission or alleged omission to state, in the Time of Sale Document, any
Issuers Additional Written Communication or the Final Offering Memorandum, or
any amendment or supplement thereto, a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

and, subject to the provisions hereof, will reimburse, as incurred, the Initial
Purchasers and their Affiliates, directors, officers, employees and each such
controlling persons for any legal or other expenses incurred by such person in
connection with investigating, defending against, settling, compromising, paying
or appearing as a third-party witness in connection with any such loss, claim,
damage, liability, expense or action in respect thereof; provided, however, the
Issuers and the Guarantors will not be liable in any such case to the extent
(but only to the extent) that a court of competent jurisdiction shall have
determined by a final, unappealable judgment that such loss, claim, damage,
liability or expense resulted solely from any untrue statement or alleged untrue
statement or omission or alleged omission made in the Time of Sale Document, any
Issuer Additional Written Communication or the Final Offering Memorandum or any
amendment or supplement thereto in reliance upon and in conformity with written
information concerning the Initial Purchasers furnished to the Issuers by the
Initial Purchasers specifically for use therein, it being understood and agreed
that the only such information furnished by the Initial Purchasers to the
Issuers consists of the information set forth in Section 13. The indemnity
agreement set forth in this Section 8 shall be in addition to any liability that
the Issuers and the Guarantors may otherwise have to the indemnified parties.
(b)
Indemnification by the Initial Purchasers. The Initial Purchasers, severally and
not jointly, agree to indemnify and hold harmless each of the Issuers, each of
the Guarantors and their respective directors, officers and each person, if any,
who controls the Issuers within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act against any losses, claims, damages,
liabilities or expenses to which the Issuers, such Guarantors or any such
director, officer or controlling person may become subject under the Securities
Act, the Exchange Act or otherwise, insofar as a court of competent jurisdiction
shall have determined by a final, unappealable judgment that such losses,
claims, damages, liabilities or expenses (or actions in respect thereof) have
resulted solely from (i) any untrue statement or alleged untrue statement of any
material fact contained in the Time of Sale Document or the Final Offering
Memorandum or any amendment or supplement thereto or (ii) the omission or the
alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading,





--------------------------------------------------------------------------------



in each case to the extent (but only to the extent) that such untrue statement
or alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning the Initial
Purchasers furnished to the Issuers by the Initial Purchasers specifically for
use therein as set forth in Section 13; and, subject to the limitation set forth
immediately preceding this clause, will reimburse, as incurred, any legal or
other expenses as such expenses are reasonably incurred by the Issuers, each of
the Guarantors or any such director, officer or controlling person in connection
with any such loss, claim, damage, liability, expense or action in respect
thereof. The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liability that the Initial Purchasers may otherwise have to the
indemnified parties.
(c)
Notifications and Other Indemnification Procedures. As promptly as reasonably
practicable after receipt by an indemnified party under this Section of notice
of the commencement of any action for which such indemnified party is entitled
to indemnification under this Section, such indemnified party will, if a claim
in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve such
indemnifying party from any liability under Section 8(a) or (b) above unless and
only to the extent it is materially prejudiced as a proximate result thereof and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
Section 8(a) and (b) above. In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may elect, jointly with any other indemnifying party
similarly notified by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be one or more legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after receipt by the
indemnifying party of notice of the institution of such action, then, in each
such case, the indemnifying party shall not have the right to direct the defense
of such action on behalf of such indemnified party or parties and such
indemnified party or parties shall have the right to select separate counsel to
defend such action on behalf of such indemnified party or parties at the expense
of the indemnifying party. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, the
indemnifying party will not be liable to such indemnified party under this
Section 8(c) for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in





--------------------------------------------------------------------------------



connection with the defense thereof, unless (i) the indemnified party shall have
employed separate counsel in accordance with the proviso to the immediately
preceding sentence (it being understood, however, that in connection with such
action the indemnifying party shall not be liable for the fees and expenses of
more than one separate counsel (in addition to local counsel) in any one action
or separate but substantially similar actions in the same jurisdiction arising
out of the same general allegations or circumstances, designated by the Initial
Purchasers in the case of Section 8(a) or the Issuers in the case of Section
8(b), representing the indemnified parties under such Section 8(a) or (b), as
the case may be, who are parties to such action or actions), (ii) the
indemnifying party has authorized in writing the employment of counsel for the
indemnified party at the expense of the indemnifying party or (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party and shall
be paid as they are incurred. After such notice from the indemnifying party to
such indemnified party, the indemnifying party will not be liable for the costs
and expenses of any settlement of such action effected by such indemnified party
without the prior written consent of the indemnifying party (which consent shall
not be unreasonably withheld), unless such indemnified party waived in writing
its rights under this Section 8(c), in which case the indemnified party may
effect such a settlement without such consent.
(d)
Settlements. No indemnifying party shall be liable under this Section 8(d) for
any settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party.

(e)
Contribution. In circumstances in which the indemnity agreements provided for in
this Section is unavailable to, or insufficient to hold harmless, an indemnified
party in respect of any losses, claims, damages, liabilities or expenses (or
actions in respect thereof), each indemnifying party, in order to provide for
just and equitable contributions, shall contribute to the amount paid or payable
by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses (or actions in respect thereof) in such proportion as is
appropriate to reflect (i) the relative benefits received by the indemnifying
party or parties,





--------------------------------------------------------------------------------



on the one hand, and the indemnified party, on the other hand, from the Offering
or (ii) if the allocation provided by the foregoing clause (i) is not permitted
by applicable law, not only such relative benefits but also the relative fault
of the indemnifying party or parties, on the one hand, and the indemnified
party, on the other hand, in connection with the statements or omissions or
alleged statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Issuers and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, shall be deemed to be in the same proportion as the total
proceeds from the Offering (before deducting expenses) received by the Issuers
bear to the total discounts and commissions received by the Initial Purchasers.
The relative fault of the parties shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers, on the one hand, or the Initial Purchasers
pursuant to Section 8(b) above, on the other hand, the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission or alleged statement or omissions, and any other equitable
considerations appropriate in the circumstances.
(f)
Equitable Consideration. The Issuers, the Guarantors and the Initial Purchasers
agree that it would not be equitable if the amount of such contribution
determined pursuant to Section 8(e) were determined by pro rata or per capita
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in Section 8(e). Notwithstanding any
other provision of this Section, the Initial Purchasers shall not be obligated
to make contributions hereunder that in the aggregate exceed the total
discounts, commissions and other compensation received by such Initial
Purchasers under this Agreement, less the aggregate amount of any damages that
such Initial Purchasers has otherwise been required to pay by reason of the
untrue or alleged untrue statements or the omissions or alleged omissions to
state a material fact. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligation to contribute hereunder
shall be several in proportion to their respective purchase obligations
hereunder and not joint. For purposes of Section 8(e), each director, officer
and employee of the Initial Purchasers, and each person, if any, who controls
the Initial Purchasers within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
the Initial Purchasers, and each director, officer and employee of the Issuers
and the Guarantors, and each person, if any, who controls the Issuers or any of
the Guarantors within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act, shall have the same rights to contribution as the
Issuers and the Guarantors.

9.    Termination. The Initial Purchasers may terminate this Agreement at any
time prior to the Closing Date by written notice to the Issuers if any of the
events described in Sections 7(d) (No Material Adverse Change), 7(e) (No
Hostilities) or 7(f) (No Suspension in Trading; Banking Moratorium) shall have
occurred. Any termination pursuant to this Section 9 shall be without liability
on the part of (a) non-defaulting Issuers or non-defaulting Guarantors to the
Initial




--------------------------------------------------------------------------------



Purchasers, except that the Issuers and the Guarantors shall be obligated to
reimburse the expenses of the Initial Purchasers pursuant to Section 5(g) hereof
or (b) the non-defaulting Initial Purchasers to the Issuers or the Guarantors,
except, in the case of each of clauses (a) and (b), that the provisions of
Sections 9 and 10 hereof shall at all times be effective and shall survive such
termination.
10.    Survival. The representations and warranties, covenants, indemnities and
contribution and expense reimbursement provisions and other agreements of the
Issuers and the Guarantors set forth in or made pursuant to this Agreement shall
remain operative and in full force and effect, and will survive, regardless of
(i) any investigation, or statement as to the results thereof, made by or on
behalf of the Initial Purchasers, (ii) the acceptance of the Securities, and
payment for them hereunder, and (iii) any termination of this Agreement.
11.    Defaulting Initial Purchasers. If, on the Closing Date, any one of the
Initial Purchasers shall fail or refuse to purchase Offered Securities that it
or they have agreed to purchase hereunder on such date, and the aggregate
principal amount of Offered Securities which such defaulting Initial Purchasers
agreed but failed or refused to purchase is not more than one tenth of the
aggregate principal amount of Offered Securities to be purchased on such date,
the other Initial Purchasers shall be obligated severally in the proportions
that the principal amount of Offered Securities set forth opposite their
respective names in Schedule I hereto bears to the aggregate principal amount of
Offered Securities set forth opposite the names of all such non-defaulting
Initial Purchasers to purchase the Offered Securities which such defaulting
Initial Purchasers agreed but failed or refused to purchase on such date. If, on
the Closing Date any Initial Purchasers shall fail or refuse to purchase Offered
Securities which they have agreed to purchase hereunder on such date and the
aggregate principal amount of Offered Securities with respect to which such
default occurs is more than one tenth of the aggregate principal amount of
Offered Securities to be purchased on such date, and arrangements satisfactory
to the non-defaulting Initial Purchasers and the Issuers for the purchase of
such Offered Securities are not made within 48 hours after such default, this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers or of the Issuers or any Guarantor. Any action taken under
this Section 11 shall not relieve any defaulting Initial Purchasers from
liability in respect of any default of such Initial Purchasers under this
Agreement.
12.    No Fiduciary Relationship. The Issuers and the Guarantors hereby
acknowledge that the Initial Purchasers are acting solely as initial purchasers
in connection with the purchase and sale of the Offered Securities. The Issuers
and the Guarantors further acknowledge that the Initial Purchasers are acting
pursuant to a contractual relationship created solely by this Agreement entered
into on an arm’s length basis, and in no event do the parties intend that the
Initial Purchasers act or be responsible as a fiduciary to either the Issuers,
the Guarantors or their respective management, stockholders or creditors or any
other person in connection with any activity that the Initial Purchasers may
undertake or have undertaken in furtherance of the purchase and sale of the
Securities, either before or after the date hereof. The Initial Purchasers
hereby expressly disclaim any fiduciary or similar obligations to either the
Issuers or the Guarantors, either in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions,
and the Issuers and the Guarantors hereby confirm their understanding and
agreement to that effect. The Issuers, the Guarantors and the Initial Purchasers
agree that they are each responsible for making




--------------------------------------------------------------------------------



their own independent judgments with respect to any such transactions and that
any opinions or views expressed by the Initial Purchasers to the Issuers and the
Guarantors regarding such transactions, including, but not limited to, any
opinions or views with respect to the price or market for the Securities, do not
constitute advice or recommendations to the Issuers and the Guarantors. The
Issuers and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that either of the Issuers or the Guarantors may
have against the Initial Purchasers with respect to any breach or alleged breach
of any fiduciary or similar duty to the Issuers or the Guarantors in connection
with the transactions contemplated by this Agreement or any matters leading up
to such transactions.
13.    Information Supplied by Initial Purchasers. Each of the Issuers and the
Guarantors hereby acknowledge that, for purposes of Section 4(c) and Section 8
hereof, the only information that the Initial Purchasers have furnished to the
Issuers specifically for use in the Preliminary Offering Memorandum or the Final
Offering Memorandum are the statements set forth in (a) the third paragraph and
(b) the first sentence of the seventh paragraph under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum.
14.    Miscellaneous.
(a)
Notices. Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Issuers, to: 4020 East Indian School Road,
Phoenix, Arizona 85018, Facsimile: (602) 852-6632, Attention: Mark G. Sauder,
CFO, with a copy to: Jon D. Ehlinger, General Counsel, 4020 East Indian School
Road, Phoenix, Arizona 85018, Facsimile: (602) 852-6632, and to: DLA Piper LLP
(US), 2525 East Camelback Road, Suite 1000, Phoenix, Arizona 85016, Facsimile:
(480) 606-5524, Attention: Steven D. Pidgeon, and (ii) if to the Initial
Purchasers, to: Jefferies LLC, 520 Madison Avenue, New York, NY 10022,
Facsimile: (212) 284-2280, Attention: General Counsel, with a copy to: Davis
Polk & Wardwell LLP, 450 Lexington Avenue, New York, NY 10017, Facsimile: (212)
701-5135, Attention: Deanna L. Kirkpatrick, Esq. (or in any case to such other
address as the person to be notified may have requested in writing).

(b)
Beneficiaries. This Agreement has been and is made solely for the benefit of and
shall be binding upon the Issuers, the Guarantors, the Initial Purchasers and to
the extent provided in Section 8 hereof, the controlling persons, affiliates,
officers, directors, partners, employees, representatives and agents referred to
in Section 8 hereof and their respective heirs, executors, administrators,
successors and assigns, all as and to the extent provided in this Agreement, and
no other person shall acquire or have any right under or by virtue of this
Agreement. The term “successors and assigns” shall not include a purchaser of
any of the Securities from the Initial Purchasers merely because of such
purchase. Notwithstanding the foregoing, it is expressly understood and agreed
that each purchaser who purchases Securities from the Initial Purchasers is
intended to be a beneficiary of the covenants of the Issuers and the Guarantors
contained in the Registration Rights Agreement to the same extent as if the
Securities were sold and those covenants were made directly to such purchaser by
the Issuers and the Guarantors, and each such purchaser shall have the right to
take action





--------------------------------------------------------------------------------



against the Issuers and the Guarantors to enforce, and obtain damages for any
breach of, those covenants.
(c)
Governing Law; Jurisdiction; Waiver of Jury Trial; Venue. This Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York. Each of the Issuers and the Guarantors hereby expressly and irrevocably
(i) submits to the non-exclusive jurisdiction of the federal and state courts
sitting in the Borough of Manhattan in the City of New York in any suit or
proceeding arising out of or relating to this Agreement or the Transactions, and
(ii) waives (a) its right to a trial by jury in any legal action or proceeding
relating to this Agreement, the Transactions or any course of conduct, course of
dealing, statements (whether verbal or written) or actions of the Initial
Purchasers and for any counterclaim related to any of the foregoing and (b) any
obligation which it may have or hereafter may have to the laying of venue of any
such litigation brought in any such court referred to above and any claim that
any such litigation has been brought in an inconvenient forum.

(d)
Entire Agreement; Counterparts. This Agreement, together with the Engagement
Letter, constitutes the entire agreement of the parties to this Agreement and
supersedes all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof. This
Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

(e)
Headings. The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

(f)
Separability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(g)
Amendment. This Agreement may be amended, modified or supplemented, and waivers
or consents to departures from the provisions hereof may be given, provided that
the same are in writing and signed by all of the signatories hereto.

(h)
USA Patriot Act. The parties acknowledge that in accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2011)), the Initial Purchasers are required to obtain, verify
and record information that identifies its clients, including the Company, which
information may include the name and address of its clients,





--------------------------------------------------------------------------------



as well as other information that will allow the Initial Purchasers to properly
identify their clients.
[Signature page follows.]






--------------------------------------------------------------------------------

Exhibit 10.1

Please confirm that the foregoing correctly sets forth the agreement between the
Issuers, the Guarantors and the Initial Purchasers.
Very truly yours,
ISSUERS:
DT ACCEPTANCE CORPORATION

By: _________________________________
Name:    
Title:

DRIVETIME AUTOMOTIVE GROUP, INC.

By: _________________________________
Name:
Title:

GUARANTORS:
DRIVETIME CAR SALES COMPANY, LLC


By: _________________________________
Name:
Title:

DRIVETIME SALES AND FINANCE COMPANY, LLC


By: _________________________________
Name:
Title:
DRIVETIME OHIO COMPANY, LLC


By: _________________________________
Name:
Title:
CARVANA, LLC


By: _________________________________
Name:
Title:




--------------------------------------------------------------------------------



DT CREDIT COMPANY, LLC


By: _________________________________
Name:
Title:
DT JET LEASING, LLC


By: _________________________________
Name:
Title:
GFC LENDING LLC


By: _________________________________
Name:
Title:






--------------------------------------------------------------------------------



Accepted and Agreed to:
JEFFERIES LLC
By: _________________________________
Name:
Title:
WELLS FARGO SECURITIES, LLC

By: _________________________________
Name:
Title:


 

WEST\240945921.1


